77 So.3d 252 (2012)
Marcus Tyrone BROADNAX, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D11-5504.
District Court of Appeal of Florida, First District.
January 18, 2012.
*253 Brandon S. Morris, Assistant Public Defender, Pensacola, for Petitioner.
Pamela Jo Bondi, Attorney General, and Brooke Poland, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered on August 30, 2011, in Escambia County Circuit Court Case Number 2010-CF-002880-A, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal.
PADOVANO, ROBERTS, and SWANSON, JJ., concur.